DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2012/0241237 (Holroyd et al).
Regarding claim 1, Holroyd et al discloses a suspension for coupling a front wheel with a chassis of an off-road vehicle, comprising: an upper suspension arm 220 hingedly coupled between the chassis 60 and a spindle assembly 250 that is coupled with the front wheel; a lower suspension arm 222 hingedly coupled between the chassis 60 and the spindle assembly 250; a strut 270 coupled between the lower suspension arm and the chassis; and a steering rod 42 comprising a rod-end (at 258) coupled with a leading portion of the spindle assembly.  (See Figs 9 and 10).
Regarding claim 9, Holroyd et al discloses that the upper suspension arm is configured to facilitate coupling the strut between the lower suspension arm and the chassis. (See Fig 9).
Regarding claim 10, Holroyd et al discloses that the upper suspension arm is coupled with the chassis forward of a coupling between the lower suspension arm and the chassis (Note that one of the upper arm’s connection to the chassis 60 is forward to one of the lower arm’s connection to the chassis 60.
Regarding claim 12, Holroyd et al discloses that the upper suspension arm comprises inboard mounting joints that are coupled with the chassis inboard mounting joints that are coupled with the chassis forward of inboard mounting joints comprising the lower suspension arm, such that at least a rear portion of the upper suspension arm is disposed forwardly of a portion of the lower suspension arm.
Regarding claim 13, Holroyd et al discloses that the strut 270 is coupled with the portion of the lower suspension arm and the chassis.  (See Fig 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5, 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holroyd in view of US Pub 2007/0114747 (Morgan).
Regarding claim 2, Holroyd shows that the strut is coupled between the lower suspension arm and the chassis, but does not specifically state that the lower and upper mounts of the strut are pivot mounts.  However, Morgan discloses that it is known to have pivot mounts of the strut between the lower suspension arm and the chassis.  (See Abstract and Figs 1-3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide pivot mounts at the mounting points of the strut in Holroyd as taught by Morgan in order provide a progressive dampening during travel.
Regarding claim 3, the combination of Holroyd and Morgan by its suspension configuration would function to provide a lower center of gravity and a relatively smaller shock angle. (See Figs 1(prior art) and Figs 2-3 of Morgan).
Regarding claim 4, the combination of Holroyd and Morgan show that the lower pivot and the upper pivot are configured to provide a substantially 90-degree angle between the strut and the lower suspension arm during full compression of the strut. (See Fig 3 of Morgan).
Regarding claim 5, the combination of Holroyd and Morgan disclose that the strut is configured to dampen vertical motion of the lower suspension arm and the upper suspension arm due to movement of the front wheel in response to travel over terrain.
Regarding claim 14, the combination of Holroyd and Morgan discloses a lower suspension arm for a front suspension of an off-road vehicle having one or more inboard mounting points to a chassis of the vehicle (See Fig 10 of Holroyd and the inboard points of lower arm 222) and an outboard mounting point (at 256) to a spindle assembly 250 coupled with a front wheel.  Although, the lower end of a strut 270 appears to have a ball joint, Holroyd does not specifically state that the end is at a pivot.  However, Morgan discloses that it is known for the end of the strut on the lower arm to have a pivot joint (See Abstract of Morgan).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a pivot connection at the lower end of the strut in order to provide both lateral and vertical movement of the suspension.
Regarding claim 19, the combination of Holroyd and Morgan disclose that the pivot is configured to provide a substantially 90-degree angle between the strut and the lower suspension arm during full compression of the strut. (See Fig 3 of Morgan).
Regarding claim 20, the combination of Holroyd and Morgan disclose that the strut is configured to dampen vertical motion of the lower suspension arm and the upper suspension arm due to movement of the front wheel in response to travel over terrain. (See Abstract of Morgan)
Claims 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holroyd and Morgan as applied to claim 5 above, and further in view of US Pub 2009/0295113 (Inoue et al).
Regarding claims 6 and 21, the combination of Holroyd and Morgan is silent regarding whether the lower arm is reinforced.  However, Inoue et al discloses that it is known to reinforce the lower arm for various purposes.  (See Inoue et al at Para [0132] and Fig 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lower arm in the combination of Holroyd and Morgan by providing a reinforcement in order to provide more strength of the lower arm due to an increase in vehicle horsepower of the vehicle.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holroyd in view of US Pub 2009/0295113 (Inoue et al).
Regarding claim 11, and as best understood, Inoue et al discloses that a J-shaped suspension arm is known.  (See Fig 4).  Further, it has been held that the configuration of the claimed component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The configurations of the upper suspension arm of the combination of Holroyd and Inoue et al provide the same function of allowing the strut coupling between the lower suspension arm and the chassis as the upper suspension arm of the subject application.
Claims 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holroyd in view of US Pub 2014/0091538 (Matsuda et al).
Regarding claims 7 and 16, Holroyd discloses that each of the upper and lower arms comprise two inboard mounting points to the chassis and an outboard mounting to the spindle assembly.  Holroyd does not specifically disclose that the mountings to the spindle assembly are rod-end joints.  However, Matsuda et al discloses that it is known to use rod-end joints or ball joints to connect the arms to the spindle.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use rod-end joints in Holroyd as disclosed in Matsuda et al in order to provide adequate support by the vehicle and to be able to pivot.  (See Para [0039] of Matsuda et al).
Regarding claims 8 and 15, the combination of Holroyd and Matsuda et al disclose using bushings at the inboard mounting points in order to provide up-down movement.  (See Matsuda et al in at Para [0040]).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holroyd and Matsuda and further in view of USPN 3,007,728 (Hoffman)
Regarding claim 17, Hoffman discloses that it is a known means to secure the housing for the ball socket of the suspension arm by welding.   (See Col 7, lines 47-53)
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holroyd and Matsuda and further in view of US Pub 2007/0256659 (Anderson et al).
 Regarding claim 18, the combination of Holroyd and Morgan does not disclose a threaded shank at the rod-end joint or a lock-nut.  However, Anderson et al discloses that it is known to provide a configuration of the rod-end joint to provide a threaded shank 1154 at the rod-end joint and using a socket/lock-nut to secure the shanks to the arms.  It would have been obvious to one having ordinary skill in the art to provide the configuration of the joint as taught in Anderson et al to the joint in the combination of Holroyd and Morgan in order to adjust the camber of a wheel support by the suspension arms.   (See Anderson at Fig 36 and Para [0153]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616